DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Drawings
The drawings filed on December 23, 2021 are acceptable.
Allowable Subject Matter
Claims 21-26 and 28-41 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 21-26 and 28-41 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “a semiconductor chip comprising a plurality of pixels and configured to emit a primary radiation from a radiation exit surface: and a conversion element comprising: a grid comprising a plurality of openings; and a plurality of conversion segments configured to convert a part of the primary radiation into a secondary radiation, wherein the conversion segments are arranged in the openings, wherein the conversion segments comprise a matrix material into which fluorescent particles are incorporated, wherein the fluorescent particles are sedimented in a sedimented layer, wherein the grid comprises a semiconductor material, a plastic or a metal, and wherein the grid terminates flush with the conversion segments wherein the conversion element is arranged on the semiconductor chip, and wherein each pixel is assigned to a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        January 5, 2022